Exhibit 10.15
EMPLOYMENT AGREEMENT
This Employment Agreement dated March 26, 2008 (this “Agreement”) between:

(a)  
MercadoLibre S.A., a sociedad anónima organized under the Laws of the Republic
of Argentina (“MercadoLibre”); and
  (b)  
Osvaldo Gimenez (“Executive”).

Certain capitalized terms used in this Agreement shall have the meanings given
such terms on Schedule A hereto, unless otherwise defined herein.
Witnesseth:
Whereas, MercadoLibre desires to employ Executive, and Executive desires to be
employed, as Senior Vice President—Payments of MercadoLibre on the terms and
conditions set forth herein.
Now, therefore, the parties hereto agree as follows:

1.  
Employment.

MercadoLibre hereby employs Executive, and Executive hereby accepts such
employment full-time, as Senior Vice President—Payments of MercadoLibre.
Executive shall have such responsibilities as are consistent with his executive
position and of such a nature as are usually associated with such office and
shall report to the Board of Directors of MercadoLibre.

2.  
Term of Employment.

The term of employment shall be for an undetermined period beginning on
March 26, 2008.

3.  
Compensation; Expenses.

(a) MercadoLibre shall pay to Executive a gross monthly salary of U$S 12,000
(U.S. dollars twelve thousand) (“Gross Monthly Salary”) plus the a thirteenth
monthly salary payable one half in June and one half in December (“Aguinaldo”)
(hereinafter, the aggregate of the Gross Monthly Salary and the Aguinaldo, the
“Base Salary”), together with a bonus compensation as MercadoLibre shall, in its
sole discretion, may elect to pay to Executive (“Bonus Compensation”) (such Base
Salary and Bonus Compensation being herein together referred to as the
“Compensation”). The Compensation shall be subject to applicable withholding
Taxes and other payments, including without limitation social security
withholding obligations.

 

 



--------------------------------------------------------------------------------



 



(b) MercadoLibre shall reimburse to the Executive (in accordance with and
subject to the corporate policies of MercadoLibre in effect from time to time)
for any adequate, reasonable and ordinary out-of-pocket expenses incurred by
Executive in the performance of his duties as Senior Vice President—Payments
under this agreement.

4.  
Termination of Employment.

(a) This agreement and obligations of Executive hereunder, may be terminated
(i) by MercadoLibre when deems pertinent, in its sole discretion, in the event
that (a) there is “Just Cause” as defined in Schedule I hereto; or (b) without
Just Cause, or (ii) by the Executive upon resignation.
In the event of Termination of Employment for a “Just Cause” or resignation by
Executive, Executive shall not be entitled to receive any severance
indemnification under the Labor Contract Law No. 20,744 (“LCL”) and its
modifications and the provisions established in Section 7 below shall apply for
two years following the date of Termination of Employment to the fullest extent
authorized under applicable law.
(b) In the event of Termination of Employment without “Just Cause”, such
Executive shall be entitled to a severance payment in an amount equal to 12
(twelve) times last Gross Monthly Salary received, less applicable Taxes and
withholding obligations, Bonus Compensation is expressly excluded.

5.  
Confidentiality Agreement

(a) Executive recognizes that his position with MercadoLibre requires
considerable responsibility and trust, and, in reliance on his loyalty,
MercadoLibre may entrust such Executive with highly sensitive confidential,
restricted, and proprietary information involving Confidential Information. For
purposes of this Agreement, “Confidential Information” means information that is
not generally known to the public and that is used, developed or obtained by
MercadoLibre, MercadoLibre, Inc., a Delaware corporation (“Mercadolibre, Inc.”)
or any of its subsidiaries or affiliates in connection with MercadoLibre, Inc.’s
or any of its subsidiaries’ actual or anticipated businesses, including, but not
limited to, (i) information, observations, procedures and data obtained by
Executive while employed by MercadoLibre (including those obtained prior to the
date of this Agreement) concerning the business or affairs of MercadoLibre,
MercadoLibre Inc., or any of its subsidiaries and/or affiliates, (ii) products
or services, (iii) costs and pricing structures, (iv) analyses, (v) drawings,
photographs and reports, (vi) computer software, including operating systems,
applications and program listings, (vii) flow charts, manuals and documentation,
(viii) data bases, (ix) accounting and business methods, (x) inventions,
devices, new developments, methods and processes, whether patentable or
unpatentable and whether or not reduced to practice, (xi) customers and customer
lists, (xii) other copyrightable works, (xiii) all production methods,
processes, technology and trade secrets, and (xiv) all similar and related
information in whatever form. Confidential Information will not include any
information that has been published in a form generally available to the public
prior to the date Executive proposes to disclose or use such information.
Confidential Information will not be deemed to have been published merely
because individual portions of the information have been separately published,
but only if all material features comprising such information have been
published in combination.

 

2



--------------------------------------------------------------------------------



 



(b) Executive agrees not to use or disclose any Confidential Information during
his employment and for so long afterwards as the pertinent information or data
remain Confidential Information, except during his employment for MercadoLibre
as required to perform duties and as ordered by a court or administrative agency
with appropriate jurisdiction over the subject matter of the case.
(c) Upon the request of MercadoLibre and, in any event, upon Termination of
employment, Executive shall return to MercadoLibre all computer programs,
documentation, memoranda, notes, records, drawings, manuals, or other documents
pertaining to MercadoLibre’s business or Executive’s employment (including all
copies thereof). Executive shall also return to MercadoLibre all materials
relating to any Confidential Information.

6.  
Intellectual Property.

The Executive agrees that all Work Product belongs to MercadoLibre, Inc. or its
subsidiaries and/or affiliates. The Executive will promptly disclose such Work
Product to MercadoLibre and perform all actions reasonably requested by
MercadoLibre (whether during or after its employment) to establish and confirm
such ownership (including, without limitation, the execution and delivery of
assignments, consents, powers of attorney and other instruments) and to provide
reasonable assistance to MercadoLibre, MercadoLibre Inc. and/or its subsidiaries
or affiliates in connection with the prosecution of any applications for
patents, trademarks, tradenames, service marks or reissues thereof or in the
prosecution and defense of interferences relating to any Work Product.

7.  
Non competition agreement.

Considering Executive may become familiar with Confidential Information it is
possible that Executive could cause a grave harm to MercadoLibre if Executive
worked for a competitor of MercadoLibre, MercadoLibre, Inc. and/or any of its
subsidiaries or affiliates. Accordingly, Executive agrees that, in consideration
of the promises contained herein, Executive shall not, without the prior written
permission of MercadoLibre, during the period of employment, and for a one-year
period thereafter in the event of Termination of the Contract by any reason by
either Party: (i) directly or indirectly engage or become interested or involved
in any Competitive Business (in the manner defined above), whether such
engagement, interest or involvement shall be as an employer, officer, director,
owner, stockholder, employee, partner, joint venturer or consultant, lender, or
assist others in engaging in any Competitive Business in the manner
aforementioned descripted; (ii) induce employees of MercadoLibre, MercadoLibre,
Inc. or any of its subsidiaries or affiliates to terminate their employment with
MercadoLibre, MercadoLibre, Inc. or any of its subsidiaries or affiliates or to
engage in any Competitive

 

3



--------------------------------------------------------------------------------



 



Business; and (iii) solicit or to do business with any present, past or
prospective customer of MercadoLibre, MercadoLibre, Inc. or any of its
subsidiaries or affiliates. For purposes of this Agreement, a “prospective
customer” is an individual or business entity with which any employee of
MercadoLibre, MercadoLibre, Inc. or any of its subsidiaries or affiliates has
had any business contact. For purposes of this Agreement, a “Competitive
Business” means any business which competes with MercadoLibre, MercadoLibre,
Inc. or any of its subsidiaries or affiliates’s businesses and operations during
Executive’s employment and as of the date of the termination of Executive’s
employment with MercadoLibre. To the extent that the covenant provided in this
Section 7 may later be deemed by a court to be too broad to be enforced with
respect to the duration or with respect to any particular activity or geographic
area, the court making such determination shall have the power to reduce the
duration or scope of the provision, and to add or delete specific words or
phrases to or from the provision. The provision as modified shall then be
enforced. The Executive understands that the foregoing restrictions may limit
his ability to earn a livelihood in a business similar to the businesses of
MercadoLibre, MercadoLibre, Inc. or any of its subsidiaries or affiliates but
nevertheless believes that he has received and will receive sufficient
consideration and other benefits as an employee of MercadoLibre and as otherwise
provided hereunder or as described in the recitals hereto to clearly justify
such restrictions which, in any event (given his education, skills and ability),
the Executive does not believe would prevent him from otherwise earning a
living.

8.  
Vacations.

Executive shall be entitled to 21 working days of vacation per year.

9.  
Representations.

Each party hereby represents and warrants to the other party that (a) the
execution, delivery and performance of this Agreement by such party does not and
will not conflict with, breach, violate, or cause a default under any agreement,
contract or instrument to which such party is a party or any judgment, order or
decree to which such party is subject, and (b) upon the execution and delivery
of this Agreement by such party, this Agreement will be a valid and binding
obligation of such party, enforceable in accordance with its terms, except as
enforcement hereof may be limited by applicable bankruptcy, reorganization,
insolvency or other laws affecting creditors rights generally, public policy
principles arising from labor and other laws, or by general principles of
equity. In addition, the Executive represents and warrants that the Executive is
not a party to or bound by any employment agreement, consulting agreement,
non-compete agreement, confidentiality agreement or similar agreement with any
person.

 

4



--------------------------------------------------------------------------------



 



10.  
Miscellaneous.

(a) This Agreement contains the entire agreement of the parties related to the
employment of Executive by MercadoLibre and other matters discussed herein and
supersedes all prior promises, contracts, arrangements or understandings which
are not set forth herein or in other agreements mentioned herein.
(b) All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
facsimile transmission, nationally recognized over-night courier or registered
or certified mail:
If to MercadoLibre:
Tronador 4890 – 8 floor
Buenos Aires-Argentina
If to Executive:
Osvaldo Gimenez
Any such notices or communications shall be deemed to have been received: (i) if
delivered personally or sent by facsimile transmission (with transmission
confirmed in a writing) or nationally recognized overnight courier, on the date
of such delivery; or (ii) if sent by registered or certified mail, on the date
on which such mailing was received by the party to whom it was addressed. Any
party may by notice as aforesaid change the address to which notices or other
communications to it are to be delivered or mailed.
(c) This Agreement shall be governed by and construed in accordance with the
substantive laws of the Republic of Argentina. However, the parties resolved
that their rights and obligations under this Agreement shall be enforced in
accordance with the express provisions of this Agreement; and to that end, in
the event that there shall be any conflict between the express provisions of
this Agreement and the substantive laws of the Republic of Argentina, then the
express provisions of this Agreement shall be construed or enforced in a manner
which shall provide to the parties substantially the benefits to which they
would be entitled under the express terms of this Agreement, or construed or
enforced in a manner which shall impose upon the parties substantially the
obligations (but not more) which would be imposed upon them under the express
terms of this Agreement.
(d) This Agreement shall inure to the benefit of and be binding upon the parties
hereto and any successor (whether by merger or otherwise) of MercadoLibre.

 

5



--------------------------------------------------------------------------------



 



(e) Any waiver of any term or condition of this Agreement, or any amendment or
supplementation of this Agreement, shall be effective only if in writing. A
waiver of any breach or failure to enforce any of the terms or conditions of
this Agreement shall not in any way affect, limit or waive a party’s rights
under this Agreement at any time to enforce strict compliance thereafter with
every term or condition of this Agreement.
(f) In the event that any provision contained in this Agreement shall be
determined to be invalid, illegal or unenforceable in any respect for any
reason, the validity, legality and enforceability of any such provision in every
other respect and the remaining provisions of this Agreement shall not, at the
election of the party for whose benefit the provision exists, be in any way
impaired.
In witness whereof, the parties execute this Agreement as of the date first
above written.

              MercadoLibre S.A.       Osvaldo Gimenez
 
           
By:
           
 
 
 
       
 
            Marcos Galperín        
 
            Nicolas Szekasy        

 

6



--------------------------------------------------------------------------------



 



Schedule I
Certain Definitions
For purposes of this Agreement, the following terms shall have the following
meanings:
“Agreement” shall mean this Agreement, as it may be amended or supplemented at
any time and from time to time after the date hereof.
“ Just Cause” shall mean and include the following:
(i) The commission by Executive of any gross misconduct or any offense serious
enough for the relationship to become impossible to continue, including without
limitation, Executive’s willful and continuing disregard of the lawful written
instructions of the Board of Directors of MercadoLibre or Executive’s superiors;
(ii) Any action or any omission by Executive, resulting in Executive’s breach of
his duty of loyalty or any act of self-dealing; and
(iii) Any material breach by Executive of his duties and obligations under this
Agreement as decided by the Board of Directors of the Company.
(iv) Executive’s conviction, in the Board’s sole discretion, of any serious
crime or offense for violating any law (including, without limitation, theft,
fraud, paying directly or indirectly bribes or kick-backs to governmental
officials, the crimes set forth in the U.S. Foreign Corrupt Practices Act of
1977 or the foreign equivalent thereof and Executive’s embezzlement of funds of
MercadoLibre and any of its subsidiaries);
“Government” shall mean (or in the case of “Governmental” shall refer to a):
(i) the government of the Republic of Argentina;
(ii) any ministry, agency, department, authority, commission, administration,
corporation, bank, court, magistrate, tribunal, arbitrator, instrumentality or
political subdivision of, or within the geographical jurisdiction of Argentina.
“Tax” shall mean any tax (or payment in the nature of a tax), penalty, interest
or addition to tax imposed by or due any Governmental tax authority, including
without limitation in respect of income, turnover taxes, stamp taxes, custom
duties, value added taxes, employee withholding or payroll taxes or social
security Liabilities.
“Work Product” shall mean all inventions, innovations, improvements, technical
information, systems, software developments, methods, designs, analyses,
drawings, reports, service marks, trademarks, tradenames, logos, and all similar
or related information (whether patentable or unpatentable) which relates to
MercadoLibre, Inc.’s or any of its subsidiaries’ actual or anticipated business,
development or existing or future products or services and which are conceived
developed or made by the Executive (whether or not during usual business hours
and whether or not in conjunction with any other person) while employed by
MercadoLibre (including those conceived, developed or made prior to the date of
this Agreement) together with all patent applications, letters patent,
trademark, tradename and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing.

 

